Citation Nr: 1204569	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 17, 2011, and as 50 percent disabling thereafter.  



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which awarded service connection for PTSD and assigned a 30 percent disability rating effective October 9, 2007.  The Veteran perfected an appeal of the assigned rating.   

In July 2010, the Board remanded the claim for additional development, to include obtaining outstanding private mental health treatment records, and to afford the Veteran a new VA PTSD examination to obtain an accurate assessment of the current severity of the Veteran's PTSD.  The requested development was completed, in part, and the case has been returned to the Board for further appellate consideration.  

In November 2011, the AMC increased the Veterans disability rating for PTSD to 50 percent effective March 17, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in July 2010.  In addition to affording the Veteran an additional VA PTSD examination to determine the current severity of his service-connected PTSD, which was done as directed, the remand instructed that additional development take place to obtain any additional private treatment records pertaining to the Veteran's PTSD as alluded to by the Veteran in January and June 2008 correspondence.  Specifically, the Veteran reported undergoing private treatment for PTSD with Ann Freeman, Ph.D., and Louise Glogau, MA, LPA, since October 2007.  Moreover, in during the March 2011 VA PTSD examination, the Veteran further reported that he received private treatment for his service-connected PTSD from a private psychologist located in Durham, North Carolina, who he reported seeing once every three months.  However, it does not appear that the associated private treatment records have been requested or associated with the claims folder, nor does it appear that the Veteran was ever requested to provide sufficient information or authorization necessary to obtain the associated private treatment records as directed in the July 2010 remand.  

The Board notes that private treatment records alluded to by the Veteran are especially significant in light of his assertions that they show that his PTSD symptomatology is more severe than indicated by the January 2008 VA examiner, and that the increased 50 percent disability evaluation awarded by the AMC in the November 2011 rating decision should be effective as of October 9, 2007, the date of his claim for service connection for PTSD.  Thus, as the requested development did not fully comply with the July 2010 remand instruction, the case must be remanded again for such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter requesting that he provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to his claim on appeal that is not currently of record.  The RO should specifically request that he provide sufficient information and authorization to obtain all medical records from Ann Freeman, Ph.D., and Louise Glogau, MA, LPA, from October 2007 to the present, as referenced by the Veteran in January and June 2008 correspondence.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  Records from any other treating personnel should also be requested, to include records of treatment over the years.  Appellant should provide information in identifying and obtaining these records as needed.  To the extent he does not cooperate, it will be taken to mean the records cannot be obtained and the matter will be rated on the evidence on file.  The claims folder should contain documentation of all attempts made to obtain records.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim for a higher initial rating for PTSD, evaluated as 30 percent disabling prior to March 17, 2011, and as 50 percent disabling thereafter, in light of all pertinent evidence and legal authority.  

3.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


